DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/21 has been entered. 
Response to Amendments
Applicant's amendments filed 4/21/21 to claims 6 23 and 25 have been entered. Claim 26 has been added. Claims 1-8, 10, and 13-26 remain pending, of which claims 6-8, 10, and 13-26 are being considered on their merits. Claims 1-5 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. 
Election/Restrictions
Applicant’s election of Group III (drawn to a method of culturing cells), in the reply filed on 11/13/2014, stands.
Claim Interpretation
Independent claim 6 recites a method comprising three steps, steps a – c. The use of the phrase “comprising” renders the method open to additional steps beyond the three recited steps. It is acknowledged that the applicant has amended the claim to add the limitation “without medium exchange” to each of the three active steps, and to the body of the method. However, applicant is again reminded that none of the steps in the independent claim recite a length of time for which any of the active step in the method are carried out. Indeed, only dependent claim 13 limits to step (a) being 3 – 4 days. Therefore independent claim 6 is broadly drawn to steps a – c being performed for any length of time without media exchange. Similarly, while 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 6-8, 10, 13, and 15-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harmon et al (U.S. PGPUB 2008/0166328) in view of dos Santos et al (2011, Tissue Engineering: Part C, 17(12): 1201-1210), Lehr, Claus-Michael (2002, Cell Culture Models of Biological Barriers: In vitro test systems for drug absorption and delivery, Tayor & Francis Inc), Lee et al (U.S. PGPUB 2003/0096402), Cohen et al (U.S. PGPUB 2010/0143289), Brasile et al (U.S. PGPUB 2008/0096184) and Ochiya et al (U.S. PGPUB 2005/0042748; reference A). 
	Regarding claims 6-7, Harmon teaches growing human umbilical tissue-derived cells (hUTC) on microcarriers in suspension culture in a closed bioreactor system comprising an inlet port (see Example 7 at paragraphs [0227], [0228], [0236] and [0238). Regarding claim 6 step (a) and claims 13 and 26, Harmon teaches growing hUTC on microcarriers in the closed bioreactor system comprising an inlet port for 7 days (see Example 7 at paragraph [0228]); any 3 -4 of these 7 days read on the limitations of claim 13. Regarding claim 6 step (b) and claim 26, Harmon teaches using the inlet after the 7 days to add additional media (see Example 7 at paragraphs [0228 and [0239]). Regarding claim 6 step (c) and claim 26, Harmon teaches following the addition of additional media, the cells where cultured in the system for an additional 10 days (see Example 7 at paragraphs [0228]). Regarding claim 6, Harmon does not 
	Harmon does not teach the components of the cell culture medium (claims 6, 15-17, and 20), or a serum free nutrient solution and its components (claims 6 and 21-23).  
	Regarding claim 6, dos Santos teaches that the presence of serum in culture media raises a major concern among clinicians, since it may be a source of animal proteins, bacteria, virus, or xenogeneic antibodies that might trigger an immune response if the cells are used for treatments (see col. 1 on page 1202). Regarding claim 6, dos Santos teaches the use of a method of microcarrier-based culture of bone marrow stem cells, using a culture medium with reduced serum content, where microcarriers are coated with FBS to improve the initial cell adhesion, and, consequently, reduce the lag phase (see col. 1 on page 1202); this teaching means that the initial FBS concentration is higher, as besides the FBS in the media, additional FBS is used to coat the beads. Regarding claim 6, dos Santos teaches that cells expanded using this reduced serum method, including umbilical cord blood derived progenitors, retained their phenotype following expansion (see col. 2 on page 1208).
Concepts of medium composition on page 23). Regarding claims 15, 16-17, 21, and 23, Lehr teaches that amino acids, vitamins, salts, and glucose are required for cellular proliferation and that they are consumed by cellular metabolism (see pages 23-24). Regarding claims 6, 18-19 and 23, Lehr teaches that at a certain point of the cell cycle, the fate of a mammalian cell is se either set to proliferation, differentiation, or apoptosis, and that which of these happens is controlled by the factors in the culture media (see page 28). Regarding claims 6, 18-19 and 23, Lehr teaches that by addition of serum to the basal medium the cell may be triggered to proliferate, but it may never reach its differentiated phenotype (see page 28). Regarding claims 6, 18-19 and 23, Lehr also teaches that although serum contains a potent mixture of growth factors and mitogens that have proven to be capable of promoting proliferation of many different cell types, there are also a number of disadvantages that are associated with the presence of serum in culture medium (see bottom of page 29 to top of page 30); therefore Lehr teaches conditions for proliferating cells without differentiation both with and without serum.
	Regarding claims 6, 15-17, and 20-22, Lee teaches a cell culture medium, for culturing mammalian cells, wherein the medium comprises the components listed in Table A2 (see paragraph [0045]): 

    PNG
    media_image1.png
    1000
    481
    media_image1.png
    Greyscale


	Regarding claim 6, Cohen teaches methods of culturing umbilical cord stem cells, wherein the culture media includes 110 mg/L thymidine, and 10 mg/L adenosine, guanosine, cytidine, and uridine (see paragraphs [0059]-[0060]).Regarding claims 6, 15, 17, and 21, Cohen also teaches including lipoic in the cell culture media 0.2 mg/L (see paragraph [0059]).
Regarding claim 6, Brasile teaches media for umbilical tissue, wherein the media includes adenosine, guanosine, cytidine, and uridine, each having a concentration of between 0.001 and 0.4 g/L (see paragraphs [0055] and [0087]-[0088]).
Regarding claim 6, Ochiya teaches methods of culturing stem cells, including umbilical cord stem cells, wherein the culture media includes only the nucleosides thymidine, adenosine, guanosine, cytidine, and uridine (see paragraphs [0080] and [0097]).
	A person of ordinary skill in the art would have had a reasonable expectation of success in using a serum free media (serum-free nutrient solution) after the initial growing step in Harmon’s method because both dos Santos and Lehr teach the benefits of both serum containing media and serum free media in cell culture, and dos Santos specifically teaches reducing the serum after starting the initial culture. The skilled artisan would have been motivated to use a serum free media (serum-free nutrient solution) after the initial growing step in Harmon’s method because Harmon teaches that cells proliferate in culture with serum containing media, and dos Santos, Lehr, and Lee both teach that cells can also be proliferated 
A person of ordinary skill in the art would have had a reasonable expectation of success in using Lee’s medium for the cell culture medium in Harmon’s method, and adding Cohen’s, Brasile’s and Ochiya’s lipoic, thymidine, adenosine, guanosine, cytidine, and uridine to the medium because both Lee and Cohen teach that the components listed are suitable ingredients for cell culture media. The skilled artisan would have been motivated to use Lee’s medium for the cell culture medium in Harmon’s method, and add Cohen’s, Brasile’s and Ochiya’s lipoic, thymidine, adenosine, guanosine, cytidine, and uridine to the medium because Lee teaches the culture medium is ideal for culturing mammalian cells and Cohen and Brasile and Ochiya teach that these substances are useful in umbilical cord cells' media and stem cell media. Furthermore, as discussed above, Lehr teaches that although there is a large variety of different cell culture media available, that the basic ingredients and their individual concentration are always rather similar: an isotonic, buffered basal medium with inorganic salts, nutrients, essential amino acids and vitamins, and therefore one of ordinary skill in the art would know that standard media components can be used for various types of cells.
As discussed above Harmon teaches adding additional media to replenish the culture. Additionally, as discussed above Lehr teaches that components of the cell culture media are metabolized during culture, and Lehr provides large ranges of amounts of additives that are useful in culture media. A person of ordinary skill in the art would have had a reasonable expectation of success in replenishing Harmon’s culture with additional nutrients needed for cellular proliferation because Harmon teaches that media can be replenished. The skilled 
	Regarding claims 20 and 22, the term “stabilizer” is broad and any of the taught buffering agents or salts read on this limitation. 
Regarding claims 23-25, wherein the added media lacks an energy substrate, as stated above, it is useful for media to contain a range of energy substrates, and Lehr and Lee both teach the use of energy substrates in the initial cell culture media. Lehr teaches that energy substrates are metabolized by cells, but depending on the amount of energy substrate in the initial medium, and the rate of metabolism, it may not be necessary to add additional energy substrates when the media is replenished. Furthermore, the claims do not limit to all energy substrates as being absent from the serum free solution, but rather that it only lacks any one energy substrate (claim 23) or that it lacks either glucose or pyruvate (claims 24-25).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harmon et al (U.S. PGPUB 2008/0166328) in view of dos Santos et al (2011, Tissue Engineering: Part C, 17(12): 1201-1210), Lehr, Claus-Michael (2002, Cell Culture Models of Biological Barriers: In vitro test systems for drug absorption and delivery, Tayor & Francis Inc), Lee et al (U.S. PGPUB 2003/0096402), Cohen et al  (U.S. PGPUB 2010/0143289), Brasile et al (U.S. PGPUB 2008/0096184) and Ochiya et al (U.S. PGPUB 2005/0042748) as applied to claims 6-8, 10, 13, and 15-26 above, and further in view of Crook et al (U.S. PGPUB 2009/0311735).
The teachings of Harmon in view of Lehr, Lee, Cohen, Brasile and Ochiya are discussed and relied upon above.

Regarding claim 14, Crook teaches amine tri-methylamine coated microcarriers help support cell attachment to the microcarriers (see Figure 4 and paragraph [0020]).
A person of ordinary skill in the art would have had a reasonable expectation of success in using coating Harmon’s microcarriers with Crook’s amine because Crook teaches microcarriers can be coated with amine tri-methylamine. The skilled artisan would have been motivated to coat Harmon’s microcarriers with Crook’s amine because Crook teaches amine coated microcarriers help support cell attachment to the microcarriers.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 4/21/21 have been fully considered but they are not persuasive. 
Applicant alleges that the references do not disclose or suggest a method wherein the serum-free nutrient solution “does not comprise all of the components of the defined medium”. This position is not persuasive because the rejection above states why it is obvious to add a solution which reads on “serum-free nutrient solution” as required in step (b) of instant claim 6, wherein the solution lacks both serum and an energy substrate, with said serum and an energy substrate being in the “defined medium”. Therefore, the solution which reads on “serum-free nutrient solution” in the rejection does not comprise all of the components of the defined medium, and this argument is not persuasive. Applicant continues by alleging the claims are drawn to the use of a serum-free nutrient solution lacking “all of the components of the defined medium”. However, the claimed method is not drawn to the use of serum-free nutrient solution lacking all of the components of the defined medium, but rather the method is drawn to the use of a solution what does not contain all of the components of the defined medium. In other words, 
Applicant highlights that Lee teaches advantages to the different media listed in the Lee publication. Applicant further highlights that Lee does not teach including the claimed nucleosides, and that Lee teaches advantages for not including serum. Applicant concludes that based on these teachings, there is no motivation to include nucleosides and there is no motivation to include serum in the initial media. However, as discussed above, it is the secondary references Cohen and Brasile that teach the usefulness of including nucleosides, and the primary reference Harmon that teaches the benefits of including serum in the initial media. As discussed above, while Harmon teaches the step of adding additional medium to the culture, the dos Santos and Lee references are relied upon for the teaching of using a medium does not require the addition of serum for cell culture, and reducing the serum content. The dos Santos reference specifically teaches that it is beneficial to limit the amount of serum as it lessens the risks to patients following transplant of the cells. Therefore this argument is not persuasive. 
Applicant alleges that because Cohen discloses a conditioned media, that Cohen does not provide motivation for adding nucleosides when culturing umbilical tissue-derived cells. Applicant specifically points to paragraph [0059] of Cohen wherein Cohen teaches the inclusion of nucleosides and alleges that this media does not include the umbilical tissue-derived cells. However, the rejection above cites to both paragraph [0059] and [0060] of Cohen, since Cohen states “the aforementioned culture medium components are present at a concentration from that used to grow umbilical cord blood stem cells” in paragraph [0060]. Therefore, contrary to the applicant’s assertion, Cohen does teach including the nucleosides in the media to culture the umbilical cord blood stem cells. 

Applicant alleges that at the time of invention it was known that “longer term culture required media exchange (replenishment) because of exhaustion or inactivation of nutrients”. Applicant points to the previously submitted Coecke reference, published several years prior to the filing of the instant application, and highlights that that Coecke recognizes that media should be replenished during culture. Applicant concludes that none of the refrences of record teach replacing only some of the components of the media in order to replenish the nutrients. However, this is not the case. As even the Coecke reference cited by the applicant, published several years prior to the filing of the instant application, recognizes this feature. Furthermore, the references of record, namely the primary reference Harmon, specifically teach relishing the media. Therefore this argument is not persuasive. 
Applicant cites to a publication by Fenselau, published more than 20 years prior to any of the cited prior art, and alleges that it is known that other nucleosides are useful in cell culture media besides the ones listed in the claims. However, as stated above, the newly cited Ochiya teaches methods of culturing stem cells, including umbilical cord stem cells, wherein the culture media includes only the nucleosides thymidine, adenosine, guanosine, cytidine, and uridine. Furthermore, as stated above, several of the references teach that cells can also be cultured without nucleosides, even though they were published decades after Fenselau. Therefore it remains obvious to only include the nucleosides thymidine, adenosine, guanosine, cytidine, and uridine.

Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANIE A MCNEIL/Examiner, Art Unit 1653